Citation Nr: 0900255	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  98-02 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1968 to 
October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In September 1998, the veteran testified before a hearing 
officer at the RO.  A transcript of the hearing is associated 
with the claims folder.

In February 2000, the Board declined to reopen the veteran's 
claim of entitlement to service connection for hearing loss 
and reopened the veteran's claim of entitlement to service 
connection for a back disability but determined that a back 
disability was not incurred in or aggravated by active 
service.  The Court of Appeals for Veterans Claims (Court), 
in a June 2001 Order, vacated the Board's February 2000 
decision and remanded the case for readjudication consistent 
with the Order.  A development memorandum was prepared in May 
2002.

In September 2003, the Board remanded the case for further 
evidentiary development, as well as for issuance of a 
supplemental statement of the case (SSOC) (see Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003)).

In September 2004, the Board remanded the case so that the RO 
could provide the veteran with a letter pursuant to the 
Veterans Claims Assistance Act of 2000.

In January 2005, the Board determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
In the same decision, the Board also determined that new and 
material evidence had been received to reopen the claim of 
entitlement to service connection for a back disability but 
then denied the reopened claim on the merits.  The veteran 
appealed the Board's January 2005 decision to the Court.  In 
April 2007, the Court affirmed the Board's January 2005 
decision regarding hearing loss.  

The veteran then appealed the Court's April 2007 decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit).  In January 2008, the Federal Circuit reversed the 
Court's April 2007 decision and remanded the matter back to 
the Court.  In a March 2008 decision, the Court affirmed the 
Board's January 2005 decision concerning the back claim but 
vacated and remanded the January 2005 decision concerning the 
veteran's hearing loss claim.  The claim of entitlement to 
service connection for a back disorder is no longer in 
appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

As indicated above, the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
was last before the Board in January 2005 when the claim was 
denied.  The veteran appealed this decision to the Court.  In 
March 2008, the Court vacated and remanded the Board's 
decision concerning the hearing loss claim.  The basis for 
the Court's determination was the finding that VA failed in 
its duty to assist the veteran with development of his claim 
by not providing him with proper notice regarding the 
requirements to reopen claims subject to prior final denials.  
See 38 U.S.C.A. § 5103(a); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Because the lack of proper notice was found to be 
prejudicial to the veteran's claim, the Court directed that 
the issue be remanded for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and readjudication.  In light 
of this holding, the Board finds that the issue on appeal 
must be remanded to the RO/AMC in order to issue the 
requisite notice to comply with VA's duty to assist the 
veteran with his claim.  



Accordingly, the case is REMANDED for the following action:

1.  Issue notice to the veteran with 
regard to whether new and material 
evidence has been received to reopen the 
claim of entitlement to service connection 
for bilateral hearing loss that 
articulates the basis of the last final 
denial; notifies the veteran of the 
evidence and information necessary to 
reopen his claim; and notifies the veteran 
of the evidence required to establish 
entitlement to his underlying service 
connection claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The AMC/RO should 
also send the veteran notice which informs 
him of how VA determines disability 
ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


 action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




